Citation Nr: 0840329	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for residuals of a right ankle injury, but denied 
the claim on its merits.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in March 2004, the 
veteran indicated that he wanted to have a hearing at the RO.  
The RO scheduled a travel board hearing for the veteran to be 
held at the RO in April 2006.  The veteran did not appear for 
the hearing.  As of this date, no response has been received 
from the veteran; therefore, the Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2008).  

In September 2006, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service connection for residuals of a right ankle injury 
was denied in a June 2000 rating decision.  The veteran was 
notified of this decision and of his appeal rights.  He did 
not appeal the decision.  

2.  Since the June 2000 rating decision which denied service 
connection for residuals of a right ankle injury, evidence 
that relates to an unestablished fact necessary to 
substantiate the claim has not been presented or secured.  


CONCLUSION OF LAW

The June 2000 rating decision, which denied entitlement to 
service connection for residuals of a right ankle injury, is 
final, and evidence received since that decision is not new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for certain "chronic diseases" (including arthritis) may be 
granted if manifest to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In cases where the veteran's service treatment records are 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In this case, VA has 
made unsuccessful attempts to obtain the veteran's missing 
records.  The veteran has also been advised of the RO's 
unsuccessful efforts, and was requested to send any pertinent 
records he had.  Thus, the Board concludes the VA's 
heightened duty to assist the veteran is satisfied.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Decision  

At the time of the June 2000 rating decision, which denied 
service connection for a right ankle injury, the evidence of 
record consisted of private medical records from July 1979 to 
October 1997 and VA outpatient treatment records dated July 
1964 and April 1988.  The RO determined that although the 
veteran's service treatment records were unavailable for 
review, the medical evidence of record showed that the 
veteran suffered an "on-the-job injury" to his right ankle 
in 1987.  The RO concluded that because there was no evidence 
of an in-service injury or event relating to a right ankle 
condition, and medical evidence of record was absent of any 
previous accident or disease which could cause a right ankle 
condition, service connection must be denied.  The veteran 
was notified of the denial by way of a June 2000 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

The veteran contends that he injured his right ankle during 
his active service.  In a March 2006 personal statement, the 
veteran explains that on one occasion, a squad leader was 
demonstrating how to pull the pin from a grenade.  The pin 
rolled underneath the bleachers where the soldiers were 
standing, which caused a "stampede" off the bleachers.  The 
veteran stated that a fellow soldier stomped on his right 
foot and ankle, which began to swell.  The next morning, he 
visited sick call and was told his right foot was swollen.  
Since that time, he has had consistent problems with his 
right ankle, and asserts that his current right ankle 
disability is related to his military service.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the June 2000 rating 
decision which raises a reasonable possibility of 
substantiating the claim of service connection for residuals 
of a right ankle injury.  Since the June 2000 rating 
decision, the evidence received into the record includes VA 
outpatient treatment records from August 1999 to November 
2006; private treatment records dated January 1988, October 
2006, and November 2006; and six lay statements.

VA outpatient treatment records contain no complaints, 
treatment, or findings related to a right ankle injury or 
residuals thereof.  However, private treatment records 
reflect continuing complaints and treatment for a right ankle 
condition.  In January 1988, N.H., M.D. reported that the 
veteran had a previous asymptomatic calcaneal spur that was 
aggravated by his foot and ankle injury, which has caused 
persistent symptoms.  In October 2006, F.K., M.D. reported 
that the veteran has an old injury to his right ankle and 
right foot due to an injury sustained during service.  He 
explained that the injury left him with chronic pain and 
osteoarthritis.  X-rays revealed bone spurs and arthritic 
changes within the ankle joints.  In five letters, several of 
the veteran's family members state that the veteran has 
suffered with pain in his legs and feet for many years.  They 
explained that he is in constant pain and has extreme 
difficulty walking and standing.  Finally, a January 2003 lay 
statement submitted by J.N. states that the veteran injured 
his ankle when a fake hand grenade was thrown at him.  The 
soldier also reported that a hand grenade was thrown into a 
bunker where the veteran was located, and the explosion blew 
dirt and rocks on him.  

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that his current residuals of a 
right ankle injury were incurred during service.  As 
previously mentioned, Dr. N.H. attributes a previous spur 
that was aggravated by the veteran's foot and ankle injury.  
However, it is unclear as to whether the physician is 
referring to the veteran's reported inservice foot and ankle 
injury or his previous job injury in 1981.  Additionally, Dr. 
F.K. opines the veteran's current chronic pain and 
osteoarthritis are due to an inservice injury to his right 
ankle and right foot, but it appears that his statement is 
based on the veteran's own recollection of history and not 
substantiated by objective medical evidence.  There is no 
evidence that Dr. F.K. relied upon the veteran's claims file 
in making his conclusion.  The Court has held that additional 
evidence, which consists merely of records of post-service 
treatment that do not indicate that a condition is service 
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  The Board concludes that this 
information, while new, does not raise a reasonable 
possibility of substantiating the claim.  

To the extent that the veteran has offered several lay 
statements in an attempt to establish that his residuals of a 
right ankle injury are a result of his military service, the 
Board notes that such evidence essentially constitutes 
reiterations of the veteran's assertions made in connection 
with the prior denial, and, thus, cannot be considered 
"new" within the meaning of 38 C.F.R. § 3.156(a).  The 
written statements are not sufficient to reopen the claim 
because they contain contentions that are substantively 
identical to those made in connection with the prior denial.  
Consequently, merely to reiterate these same allegations and 
arguments, when previously made, does not constitute new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for residuals of a right 
ankle injury.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2003 letter.  In the March 2003 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  See also the April 
2004 and October 2006 VCAA letters.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim pertaining to his 
residuals of a right ankle injury in the October 2006 VCAA 
letter.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a June 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  A 
supplemental statement of the case was also issued to him in 
June 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained VA outpatient treatment 
records, and private medical records.  Attempts to obtain the 
veteran's service treatment records from the National 
Personnel Records Center (NPRC) have been made.  Searches 
were made for service treatment records and unit sick/morning 
reports from the veteran's unit.  The NPRC responded in 
February and June of 2007, that they were unable to obtain 
the needed information, and all efforts to obtain such 
information have been exhausted.  The Board nevertheless 
recognizes that it has a heightened duty to explain its 
findings and conclusions because of the missing records and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

VA has not provided the veteran with an examination in 
connection with his claim for residuals of a right ankle 
injury; however, the Board finds that VA was not under an 
obligation to have the veteran examined for his claim.  The 
veteran has not brought forth new and material evidence to 
reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  For these reasons, the Board finds 
that VA was not under an obligation to provide an examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
residuals of a right ankle injury is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


